                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION


 KYLE ROSASCO,

        Plaintiff,                                 Case No. 2:19-cv-00081

 v.                                                Chief Judge Waverly D. Crenshaw, Jr
                                                   Magistrate Judge Alistair E. Newbern
 DONALD SEIBER,

        Defendant.


                                             ORDER

       On December 11, 2020, the Court directed the parties to file a joint statement of their efforts

at case resolution by February 28, 2021 (Doc. No. 15). No joint statement has been filed.

Accordingly, the parties are ORDERED to file their joint statement by March 9, 2021.

       It is so ORDERED.



                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 2:19-cv-00081 Document 16 Filed 03/02/21 Page 1 of 1 PageID #: 52
